Title: From Thomas Jefferson to John Wayles Eppes, 11 December 1802
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Washington Dec. 11. 1802.
          
          As it gives room for federal clamour for me ever to say any thing about an election, what I am now to say is confidential. Genl. Mason arrived here yesterday. I spoke to him on the subject of the resignation which he had meditated. he expressed great anxiety to withdraw, but finally said that if re-elected he would serve again. you can therefore affirm as a thing known to you through a single hand that he has expressed that determination: but not saying that I am the person communicating it. he promised me to write on the subject to Colo. Monroe; but there is a possibility he may be gone. it would be a real loss were he to withdraw from the Senate as yet. he has some talents peculiar & necessary.   we have not a Senate yet, nor expect one till the 13th. in which case the message will be delivered on the 14th. Maria & Francis are well. Martha’s cold a great deal better, indeed almost gone.—the shutting up the port of N. Orleans, which gave alarm at first, turns out to have been an unauthorised freak of the Intendant, which will probably be corrected before any inconvenience arises from it. health & affectionate attachment.
          
            Th: Jefferson
          
        